Citation Nr: 1041694	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus with bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; 
which granted service connection for bilateral pes planus and 
plantar fasciitis, each evaluated as noncompensable, effective 
August 7, 2006.

In December 2006, the Veteran filed a notice of disagreement with 
regard to the issues of the initial ratings for Crohn's disease, 
status post right hemicolectomy and bilateral pes planus with 
bilateral plantar fasciitis.  In a June 2007 rating decision, the 
RO granted a higher initial rating of 20 percent for Crohn's 
disease, status post right hemicolectomy, effective August 7, 
2006.  

The June 2007 rating also provided an initial combined rating of 
10 percent for bilateral pes planus and plantar fasciitis, 
effective August 7, 2006.

In his July 2007 VA Form 9, the Veteran indicated that he was 
only appealing the issue of the initial rating for bilateral pes 
planus with bilateral plantar fasciitis.  He has not submitted a 
substantive appeal with regard to the issue of an increased 
initial rating for Crohn's disease, status post right 
hemicolectomy, and the issue has not been certified for appeal.  
Accordingly, the Board will not consider this issue.



FINDINGS OF FACT

Pes planus and plantar fasciitis of the Veteran's feet are 
manifested by complaints of pain and difficulty standing for more 
than 45 minutes or walking for more than one half hour and 
findings of tenderness on the plantar aspects of the feet without 
swelling, weakness, instability, abnormal weight bearing, or 
callus formation




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
bilateral pes planus and plantar fasciitis have not been met.  
38 U.S.C.A. § 155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

The RO assisted the Veteran in substantiating his claim by 
affording him VA examinations.  The Veteran has submitted private 
treatment records and has not reported the existence of other VA 
or private records. 

He has also been afforded VA examinations and there is no 
evidence or contention that there has been a change in the 
disability since the last examination in September 2007.  The 
examiner conducting the September 2007 examination reported that 
he did not have access to the Veteran's claims folder.  The 
Veteran's representative argues that the examination is 
inadequate for that reason.  The examiner did, however, consider 
an accurate history as provided by the Veteran.  The Court has 
held that review of the claims folder is not required for medical 
evidence to be probative.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The Veteran's representative has not alleged any inaccuracy or 
incompleteness in the history considered by the examiner.  In 
addition to considering the Veteran's history and symptoms, he 
provided the findings needed to rate the disability under the 
rating schedule.  

The representative has argued that the examination was inadequate 
in that the examiner did not distinguish symptoms of the plantar 
fasciitis from those of pes planus.  Although the examiner did 
not explicitly distinguish the symptoms of plantar fasciitis from 
pes planus, the symptoms have all been considered in providing 
the single evaluation for the disability and the Board has 
considered whether there were any findings that could be 
separately evaluated.  As explained below, the symptoms overlap 
and separate evaluations are not warranted.  38 C.F.R. § 4.14 
(2010).  Hence, the examination report is adequate.  .  

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered 
from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2 (2010).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Under DC 5276, a maximum rating of 50 percent (30 percent if 
unilateral) is warranted for acquired flat foot when the 
disability is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or appliances.  
A 30 percent rating (20 percent if unilateral) is warranted if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating is warranted if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  The 
disorder is noncompensable if mild, with symptoms relieved by 
built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

A moderate foot injury warrants a 20 percent evaluation while a 
severe foot injury warrants a 30 percent evaluation.  Actual loss 
of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he is entitled to a higher initial 
rating for pes planus and plantar fasciitis because he has 
swelling and marked pronation and all of the other symptoms 
needed for a 30 percent rating for pes planus, except for 
calluses.

During a June 2006 pre-discharge examination, the Veteran was 
noted to have had a diagnosis of bilateral pes planus for the 
past six years.  He complained of constant pain at the heel and 
arch area that did not travel, and that was relieved by cortisone 
injections or orthotics.  He also reported that he was able to 
function with the pain with medication.  The Veteran also 
reported stiffness at rest and pain, stiffness and fatigue with 
standing or walking, and functional impairment of no jumping or 
running.  

On physical examination, he had tenderness at the soles of the 
foot near the heel bilaterally.  The examiner also noted that 
there was clinical evidence of flat feet, fallen arches, slight 
valgus of the foot, and slight midfoot malalignment bilaterally, 
all able to be manipulated.  There was no deformity, clawfeet, 
hammer toes, Morton metatarsalgia, hallux valgus or hallux 
rigidus, and he had good alignment in Achilles tendon.  He had 
some slight tenderness to palpation and limitations with standing 
and walking due to pain at the soles of the feet.  The examiner 
also noted that the Veteran required shoe inserts, which helped 
his symptoms.  X-rays of the feet were normal.  He was diagnosed 
as having bilateral pes planus and bilateral plantar fasciitis.

In a November 2006 treatment summary, DB, a service department 
podiatrist noted that the Veteran had been seen in November 2002, 
for complaints of painful heels and arches of both feet, as well 
as pain with running, prolonged standing and walking.  Physical 
examination of the feet at that time revealed an abnormal gait 
with pronation along the ankle joints and increased flexibility 
along the medial longitudinal arch, creating flattening of both 
arches.  

Gait analysis also revealed an equinus resulting in tight heel 
cords bilaterally.  There was tenderness upon palpation of the 
medial longitudinal arches and plantar medial heels bilaterally.  
X-rays revealed a decrease in the inclination angle, verifying 
that the Veteran had flat feet.  Lateral views also showed 
calcaneal spurs which indicated tearing along the plantar fascia 
attributing to the inflammation.  

DB also indicated that the Veteran had been treated since 
November 2002 with custom molded orthotics, multiple cortisone 
injections along the heels and arches, night splints, casting and 
physical therapy, with minimal improvement.  In addition, DB 
noted that the Veteran presented in June 2005 with plantar warts 
of the left foot, and that he had been treated from that time 
with crysosurgery, Cantharone solution, laser surgery and 
multiple topical salicylic acid.  This treatment is shown in the 
service treatment records.

The Veteran was afforded a VA examination in September 2007.  He 
again complained of mild to moderate, constant pain in both feet, 
which occurred with sitting, standing and walking, as well as 
weakness and fatigability.  On physical examination, the examiner 
found that the Veteran did not have "obvious pain" on 
manipulation, calluses, or abnormal shoe wear pattern to suggest 
abnormal weight bearing bilaterally.  The examiner also noted 
that the Veteran had normal range of motion of all his toes 
bilaterally, and that range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  In 
addition, there was no edema (swelling), weakness or instability 
of the feet.  

The examiner did note that there was mild tenderness of the mid 
plantar aspect of both feet and mild tenderness on palpation, and 
that the Veteran had functional limitations on standing and 
walking due to bilateral foot pain.  He was also noted to have 
flat feet bilaterally.  The diagnosis was flat feet or pes planus 
with bilateral plantar fasciitis, mildly active.  

The evidence of record shows that on objective examination, the 
Veteran's primary symptoms have been tenderness of the plantar 
aspect of both feet, tenderness on palpation and evidence of flat 
feet.  DB, in her November 2006 statement indicated that the 
Veteran had abnormal gait with pronation along the ankle joints 
on examination, but this finding was not reported on any other 
examination during the appeal period.  

The Veteran has been shown on objective examination to have no 
pain on manipulation or use, swelling, or calluses of either 
foot.  The Veteran has contended that he has swelling, a symptom 
that he is competent to report.  The report is not deemed 
credible, given that swelling has not been demonstrated on any 
objective examination during the appeal period, and the Veteran 
apparently did not report that symptom at the post-service VA 
examination.

The Veteran's representative has argued that the most recent VA 
examiner found pain on manipulation of the plantar surface.  The 
examiner; however, reported tenderness only on palpation of the 
plantar surface and reported no pain on manipulation.  The 
Veteran does not have marked deformity inasmuch as the Achilles 
tendon was midline and no evidence of abnormal weight bearing as 
shown by his shoe wear.  There is no other evidence of marked 
deformity or calluses.

The Veteran's representative has also argued that the Veteran 
should be given separate ratings for bilateral pes planus and 
bilateral plantar fasciitis under Diagnostic Codes 5276 and 5284 
because they are two distinct disabilities.  However, because 
both disabilities are manifested by symptoms of pain in the 
plantar surfaces of the feet, to rate the bilateral foot 
disability under both rating codes would constitute impermissible 
pyramiding of ratings for essentially the same symptomatology.  
38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet. App. 259 (1994) 
(holding that separate ratings do not constitute prohibited 
pyramiding when none of the rating criteria overlap).

Accordingly, the Board finds that a rating in excess of 10 
percent for bilateral pes planus with bilateral plantar fasciitis 
is not warranted under Diagnostic Code 5276 for any portion of 
the period on appeal.

The Veteran does not have any of other the conditions listed at 
Diagnostic Codes 5277 through 5283, or conditions sufficiently 
analogous to these conditions for rating to be appropriate under 
an alternative rating code.  Specifically, these inapplicable 
rating codes are for weak foot; claw foot; hallux valgus; hallux 
rigidus; hammer toe; and malunion of the tarsal or metatarsal 
bones.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by 
symptomatology contemplated by the rating criteria.  The 
September 2007 VA examination showed some symptoms not explicitly 
listed in the rating criteria. 

 The examiner noted that the Veteran had problems standing for 
more than 45 minutes and walking for more than a half hour due to 
his bilateral foot disability.  The Veteran was also reported to 
have a mildly antalgic gate.  The examiner attributed these 
limitations to pain, which is a symptom contemplated by the 
rating schedule.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected 
disability has caused unemployability.  The September 2007 
examination report shows that the Veteran was employed as an 
engineer and there has been no allegation or evidence of 
unemployability attributable to the service connected disability.  
Further consideration of entitlement to TDIU is, therefore, not 
required.



ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus with bilateral plantar fasciitis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


